EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Smith on 07/21/22.
The application has been amended as follows: 

In claim 22 (lines 3-4), please delete “of a metallization/de-metallization” and insert –formed as a metallization/de-metallization, and having an outline–
In claim 22 (lines 5-6), please delete “this watermark representing said” and insert –this watermark having an outline representing said outline of the–
In claim 22 (lines 8-9), please delete “completing the watermark so that the image created by the combination of watermark and the aperture is identical to the” and insert –completing the outline of the watermark so that the outline created by the combination of the outline of the watermark and the regular edge of the aperture is identical to the outline of the–
Please cancel claim 33.

Reasons for Allowance

	Claims 1-3, 5-13, 15, and 17-32, are allowed.
	None of the cited prior art anticipates all of the limitations of independent claims 1 or 22.  Claim 22 was amended above to clarify the subject matter and obviate a 35 USC 112(b) rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637